DETAILED ACTION
This communication is in responsive to Application 16/920360 filed on 7/02/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-10 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted comply with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US 2020/0167301 A1 in view of Sotek et al. (hereinafter Sotek) US 6189059 B1. 
Regarding Claim 1, Matsumoto teaches an identification number numbering method for a multipoint communication system (¶0025 & Fig. 1; IF 11 bus and master with slave devices. Note that the present technology is not limited to the bus IF 11 conforming to the I3C standard and can be applied to the bus IF 11 conforming to another standard. In addition, in the bus IF 11 illustrated in FIG. 1, an exemplary configuration in which the slaves 13-1 to 13-3 are connected is illustrated, but the number of the slaves 13 may be one or two, or alternatively, may be three or more, for example. See ¶0077), comprising: 
sending an identification number packet by a master device to a multipoint communication bus (¶0026-¶0040 & Figs. 1-2 e.g. bus IF 11 where the master 12 is provided with a transmission/reception unit 21 so as to be able to transmit and receive signals to and from the slaves 13-1 to 13-3 e.g. the waveform of the clock supplied from the master 12 to the clock signal line 14-2, the waveform of transmission data supplied from a transmission side to the data signal line 14-1, the waveform of ACK data supplied from a reception side to the data signal line 14-1, and the waveform when the slave 13 forcibly adjusts the clock signal line 14-2 to the L level (clock stretching) are illustrated in order. Note that ACK data includes a command, an address or the like, see ¶0067); 
receiving the identification number packet via the multipoint communication bus by a first slave device (¶0026-¶0040 & Figs. 1-2; waveform of ACK is received by a slave device 13. Note that ACK data includes a command, an address or the like, see ¶0067), 
changing a voltage level of a master device control output pin of the master device (¶0034-¶0040 & Fig. 2; both the data signal line 14-1 and the clock signal line 14-2 are adjusted to the H level during a standby state in which communication is not performed in the bus IF 11. Then, while the clock signal line 14-2 is at the H level, the master 12 changes the data signal line 14-1 from the H level to the L level, thereby declaring the initiation of the communication (start condition). Subsequently, the communication is performed and, thereafter, the master 12 changes the data signal line 14-1 from the L level to the H level while the clock signal line 14-2 is at the H level, thereby declaring the end of the communication (stop condition). Note that control 
and when the first slave device determines that a voltage level of a first control input pin coupled to the master device control output pin is correspondingly changed, updating a first slave device identification number of the first slave device by the first slave device according to the identification number (Figs. 2-3 & ¶0036-¶0045; as illustrated in FIG. 3, after the seventh time slot ends and the clock signal line 14-2 changes from the H level to the L level, the slave 13 changes the data signal line 14-1 from the H level to the L level to transmit the ACK (0 of one bit). Then, after the clock signal line 14-2 changes from the L level to the H level in the eighth time slot, the slave 13 changes the data signal line 14-1 from the L level to the H level to end the transmission of the ACK).
	Matsumoto does not expressly teach “and temporarily storing an identification number by the first slave device according to the identification number packet;”
	Sotek teaches and temporarily storing an identification number by the first slave device according to the identification number packet (see address assignment in Col. 5 & 6 e.g. the master station M generates an individual address by its address-generating device ADRG and transmits the address via the command and 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Sotek into the system of Matsumoto in order to permit a much higher data rate than would be possible using first output circuit (Col. 6, line 36-40). Utilizing such teachings enable the system to transfer commands of the master station M to individual slave stations S by the newly assigned addresses stored in the memory REG1 which can be written to, to transmit data which can be, or is, stored in the addressed slave stations S, between the master station M and the respectively addressed slave station S as well as to transfer possibly provided command confirmations by the slave stations S as a response to commands of the master station M (Col. 6, lines 55-65). 

Regarding Claim 2, Matsumoto in view of Sotek teach the identification number numbering method according to claim 1, Matsumoto further teaches further comprising: after the first slave device updates the first slave device identification number, sending a first confirmation packet to the multipoint communication bus and a second slave device by the first slave device (Fig. 7 & ¶0057-¶¶0068; slave device sends ACK. Note that 

Regarding Claim 3, Matsumoto in view of Sotek teach the identification number numbering method according to claim 2, Matsumoto further teaches wherein the first confirmation packet is another identification number packet, and the identification number numbering (Fig. 7 & ¶0057-¶¶0068) method further comprises: receiving the another identification number packet by the second slave device,  the another identification number being a next number following the identification number; and when the second slave device determines that a voltage level of a second control input pin coupled to the first control output pin is correspondingly changed (Fig. 7 & ¶0057-¶¶0068; voltage level is changed according to master. Output pin is inherent in the device as supported above), and updating a second slave device identification number of the second slave device by the second slave device (Figs. 6-7 & 9 and related paragraphs & ¶0067; once the one bit parity is transmitted to the master from the slave, the slave reset voltage. Also when a change in the data signal line 14-1 from the H level to the L level is detected, the start detection signal is output and, when a change in the data signal line 14-1 from the L level to the H level is detected, the stop detection signal is output).

and temporarily storing another identification number by the second slave device according to the another identification number packet; reading the another temporarily stored identification number by the second slave device & according to the another identification number that is temporarily stored.
Sotek teaches and temporarily storing another identification number by the second slave device according to the another identification number packet; reading the another temporarily stored identification number by the second slave device & according to the another identification number that is temporarily stored (see address assignment in Col. 5 & 6 e.g. the master station M generates an individual address by its address-generating device ADRG and transmits the address via the command and data line C/D to the still active slave station S where it is stored in the memory REG1 of the slave station which can be written to. Also, see Fig. 3 & Col. 4, lines 15-45 e.g. in the slave station S, an identification code ID is stored in RAM that is transmitted by the master station. Additionally, In the second operating mode, individual slave stations S can be addressed by the master station M using the addresses and the data which is stored, or is to be stored, in the data memory MEM and is transferred between the addressed slave station S and the master station M).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Sotek into the system of Matsumoto in order to permit a much higher data rate than would be possible using first output circuit (Col. 6, line 36-40). Utilizing such teachings enable the system to transfer commands of the master station M to individual slave stations S by the newly 

Regarding Claim 4, Matsumoto in view of Sotek teach the identification number numbering method according to claim 2, Matsumoto further teaches further comprising: after the master device receives the first confirmation packet via the multipoint communication bus, determining whether a second confirmation packet is received in a preset time interval by the master device, and when the master device does not receive any second confirmation packet in the preset time interval, sending a coding stopping packet to the multipoint communication bus by the master device, and resetting the voltage level of the master device control output pin by the master device (Figs. 6-7 & 9 and related paragraphs & ¶0067; once the one bit parity is transmitted to the master from the slave, the slave reset voltage. Also when a change in the data signal line 14-1 from the H level to the L level is detected, the start detection signal is output and, when a change in the data signal line 14-1 from the L level to the H level is detected, the stop detection signal is output).

Regarding Claim 5, Matsumoto in view of Sotek teach the identification number numbering method according to claim 4, Matsumoto further teaches further comprising: after the first slave device receives the coding stopping packet via the multipoint 

Claims 6-10 are substantially similar to the above claims, thus the same rationale applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/           Primary Examiner, Art Unit 2455